 

 



 

Exhibit 10.9

 

AIR METHODS CORPORATION

2015 EQUITY INCENTIVE PLAN

 

PERFORMANCE-BASED SHARE UNIT AWARD AGREEMENT

 

This Performance-Based Share Unit Award Agreement (this “Award Agreement”) is
made effective as of the ___ day of ____________ (the “Grant Date”),
____________ (the “Participant”).

 

WHEREAS, the Board has adopted, and the stockholders approved, the 2015 Equity
Incentive Plan (the “Plan”), effective as of May 20, 2015, in order to advance
the interests of the Company and its Subsidiaries through the motivation,
attraction and retention of its employees and consultants (including nonemployee
directors); and

 

WHEREAS, the Plan provides for the granting of performance-based awards to
eligible participants as determined by the Compensation and Stock Option
Committee (the “Committee”);

 

WHEREAS, capitalized terms, which are not defined herein, shall have the meaning
set forth in the Plan; and

 

WHEREAS, the Committee has determined that the Participant is a person eligible
to receive an incentive award under the Plan and has determined that it would be
in the best interest of the Company to grant the incentive award provided for
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:

 

1.          Definitions. Capitalized terms used herein shall have the same
meanings ascribed to them in the Plan. Whenever the following terms are used in
this Award Agreement, they shall have the meanings set forth below.

 

1.1           “Performance Period” means the period commencing ____________ and
ending on ____________.

 

1.2           “Permanent Disability” shall mean the Participant’s inability, due
to illness, accident, injury, physical or mental incapacity or other disability,
to carry out the duties and obligations to the Company performed by such person
immediately prior to such disability for a period of at least six (6) months, as
determined in the good faith judgment of the Committee.

 

1.3           “Retirement” shall mean a Participant’s retirement from the
Company (A) on or after attaining the age of 55 and completing at least ten (10)
years of service to the Company; or (B) on or after attaining the age of 65.

 

 

 

 

1.4           “Russell 2000 Index Companies” means those companies included in
the small-cap market index of the bottom 2000 stocks in the Russell 3000 Index
on the last date of the relevant period for which any determination of TSR
Percentile is required to be made; provided, however, that any such company that
was not consistently traded on an established securities exchange from the first
day of the Performance Period through the last date of the relevant period for
which any determination of TSR Percentile is required to be made shall be
disregarded and shall not be included as a member of the Russell 2000 Index
Companies.

 

1.5           “Severance Date” shall mean the last day that Participant is
employed by or provides services to the Company.

 

1.6           “TSR” means a company’s total shareholder return, calculated based
on the stock price appreciation during a specified measurement period plus the
value of dividends paid on such stock during the measurement period (which shall
be deemed to have been reinvested in the underlying company’s stock on the
ex-dividend date). In calculating stock price appreciation for any period, the
stock price on the first day and last day of the relevant period shall be deemed
to be equal to the average of the closing prices of the applicable company’s
stock for the 90 trading days prior to and including the relevant date. The
Committee may make appropriate adjustments to reflect any changes in the capital
stock of any company (e.g. stock splits, subdivision or consolidation of shares)
that occurs during the relevant measurement period.

 

1.7           “TSR Percentile” means the percentile rank of the Company’s TSR
during the relevant period relative to the TSR of the Russell 2000 Index
Companies during the relevant period, as determined by the Committee.

 

2.Performance Share Units.

 

2.1           The Company hereby grants to the Participant ____________ Granted
Performance Share Units, subject to such conditions as are provided for in the
Plan and this Award Agreement. Each “Granted Performance Share Unit” is a
phantom stock right that may, pursuant to Section 2.2 below, vest into a greater
or lesser number of Earned Performance Share Units (if any). Each “Earned
Performance Share Unit” shall entitle the Participant to receive one share of
the Company’s common stock, $0.06 par value per share (the “Common Stock”).

 

2.2           Subject to Section 4 below, upon expiration of the Performance
Period, Participant shall vest in a number of Earned Performance Share Units (if
any) equal to the product of the aggregate number of Granted Performance Share
Units set forth in Section 2.1 multiplied by the percentage corresponding to the
Company’s TSR Percentile during the Performance Period in accordance with the
following table:

 

Company’s TSR Percentile  

Earned Performance Share Units

(as a % of Granted Performance Share Units)

Below the 25th TSR Percentile:   0% 25th TSR Percentile:   100% 75th TSR
Percentile and Above:   200%

 

 - 2 - 

 

 

If the Company’s TSR Percentile during the Performance Period is between two of
the TSR Percentiles in the above table, the corresponding percentage of Earned
Performance Share Units shall be calculated using linear interpolation (e.g.,
50th TSR Percentile would result in a percentage of Earned Performance Share
Units of 150%). Except as set forth in Section 4 below, any Granted Performance
Share Units that do not become Earned Performance Share Units shall be forfeited
and cancelled upon expiration of the Performance Period. The Committee will
certify in writing and provide Participant with written notice of the number of
Earned Performance Share Units promptly following the end of the Performance
Period.

 

2.3           Notwithstanding the foregoing and subject to Section 4 below, the
Granted Performance Share Units shall vest into Earned Performance Share Units
only if the Participant’s service with the Company as an Eligible Person is not
interrupted or terminated (“Continuous Service”) from the Grant Date through the
last day of the Performance Period. The Participant’s Continuous Service shall
not be deemed to have terminated merely because of a change in the capacity in
which the Participant renders service to the Company. The Committee, in its sole
discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence, including sick leave, military
leave or any other personal leave. Upon the termination of the Participant’s
Continuous Service prior to the end of the Performance Period, other than as
provided in Section 4 below, all Granted Performance Share Units shall be
forfeited and cancelled, and neither the Participant nor his or her heirs,
executors, administrators or successors shall have any right or interest in the
Granted Performance Share Units.

 

2.4           Participant acknowledges receipt of a copy of the Plan, and agrees
that this Award Agreement shall be subject to all of the terms and conditions
set forth in the Plan, including future amendments thereto, if any. The Plan is
incorporated herein by reference as a part of this Award Agreement.

 

3.          No Rights of a Stockholder. The Participant shall have no voting,
rights to receive dividends or other rights as a stockholder of the Company with
respect to this award until such time, if any, that shares of Common Stock are
issued pursuant to Section 5 in settlement of Earned Performance Shared Units.
The Participant’s right to receive Common Stock earned under this Agreement
shall be no greater than the right of any unsecured general creditor of the
Company.

 

4.          Accelerated Vesting of Performance Share Units.

 

4.1           Notwithstanding Section 2.3 above, if a Change in Control is
consummated prior to the last day of the Performance Period, then at the date of
consummation of the Change in Control, Participant shall vest in a number of
Earned Performance Share Units (if any) calculated in the manner set forth in
Section 2.2 above, except that (i) the Company’s TSR shall be calculated based
on the price per share of Common Stock paid to the Company’s holders of Common
Stock in the Change in Control transaction, and (ii) for purposes of calculating
the TSR Percentile, the Performance Period shall be deemed to have ended on the
date of consummation of the Change in Control.

 

4.2            Notwithstanding Section 2.3 above, if Participant’s employment
with or provision of services to the Company is terminated prior to the last day
of the Performance Period as a result of Participant’s death or Permanent
Disability, then at the Severance Date, Participant shall vest in a number of
Earned Performance Share Units calculated in the manner set forth in Section 2.2
above except that (i) the number of Performance Share Units will be pro-rated
based on the number of days that Participant was employed or provided services
to the Company between the Grant Date and the Severance Date as a percentage of
the number of days in the Performance Period, and (ii) for purposes of
calculating the TSR Percentile, the Performance Period shall be deemed to have
ended on the Severance Date.

 

 - 3 - 

 

 

4.3           Notwithstanding Section 2.3 above, if Participant’s employment
with or provision of services to the Company is terminated prior to the last day
of the Performance Period as a result of Participant’s Retirement, then the
Performance Share Units shall not be forfeited and Participant shall continue to
hold the Performance Share Units through the end of the Performance Period. At
the expiration of the Performance Period, Participant shall vest in a number of
Earned Performance Share Units calculated in the manner set forth in Section 2.2
above except that the number of Earned Performance Share Units will be pro-rated
based on the number of days that Participant was employed or provided services
to the Company between the Grant Date and the Severance Date as a percentage of
the number of days in the Performance Period.

 

5.          Delivery of Shares. As soon as reasonably practicable (and in all
events within 74 days) after Performance Share Units become Earned Performance
Share Units, a stock certificate (which may be in electronic form) for such
number of shares of Common Stock equal to the number of Earned Performance Share
Units in the name of the Participant shall be delivered to the Participant (or,
in the case of Participant’s death or Permanent Disability, to the Participant’s
estate or guardian), subject to the Company’s collection of applicable
withholding taxes in accordance with Section 9 below. All shares of Common Stock
issuable to the Participant shall be issued under the Plan, and the Company
shall at all times ensure that there are sufficient shares reserved for issuance
under the Plan to satisfy its obligations hereunder.

 

6.          No Right to Continued Employment. Nothing in this Award Agreement or
the Plan shall confer upon the Participant the right to maintain his or her
relationship with the Company, whether as an employee or consultant, nor shall
it interfere in any way with any right of the Company to terminate its
relationship with the Participant at any time for any reason whatsoever, with or
without cause.

 

7.Prohibited Activities.

 

7.1           During the term of the Participant’s employment and for a period
of six months after termination of employment (the “Restricted Period”), the
Participant will not:

 

(a)          be employed, including as an employee, consultant or otherwise, by
any person or entity that is engaged in the business of air medical emergency
transport services and systems or the business of helicopter tourism;

 

(b)          directly or indirectly hire or solicit an employee who is or, at
any time during the three months prior to the Participant’s termination of
employment, was an employee of the Company or any of its Subsidiaries; or

 

(c)          usurp any corporate opportunity of the Company or its Subsidiaries
or otherwise interfere with the relationship between the Company or its
Subsidiaries and any person or entity with whom the Company or its Subsidiaries
is conducting, proposes to conduct or has during the six months prior to the
Participant’s termination of employment conducted any business activities.

 

 - 4 - 

 

 

7.2           The Participant and the Company acknowledge that it would be
extremely difficult and impracticable, if not impossible, to ascertain with any
degree of certainty the amount of damages which would be suffered by the Company
in the event the Participant breaches any of the provisions contained in Section
7.1 (each, a “Prohibited Activity”). The Participant and the Company hereby
agree that the reasonable estimate of said damages shall be an amount equal to
the amount recognized by the Participant as income (net of taxes withheld) upon
the settlement of any Earned Performance Share Units that vested within six
months prior to the date of termination of the Participant’s employment (the
“Clawback Amount”). The right to receive the Clawback Amount shall be the
Company’s sole remedy in the event of the occurrence of a Prohibited Activity.
The Clawback Amount shall be paid by the Participant within 15 days after
occurrence of the Prohibited Activity and may be payable in cash or an
equivalent amount of Common Stock, at the option of the Participant.

 

7.3           In the event the Participant is subject to any other
non-competition provisions, which are set forth in an agreement between the
Participant and the Company, including without limitation, an employment
agreement and/or a non-competition agreement, the terms of such non-competition
provision shall govern and control.

 

8.          Adjustments Upon Recapitalization. In the event of any stock
dividend, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares, grant of
warrants or rights offering to purchase Common Stock at a price materially below
fair market value or other similar corporate event affecting the Common Stock,
the Committee shall adjust the award issued hereunder in order to preserve the
benefits or potential benefits intended to be made available under this Award
Agreement. All adjustments shall be made in the sole and exclusive discretion of
the Committee, whose determination shall be final, binding and conclusive.
Notice of any adjustment shall be given to the Participant.

 

9.          Withholding of Taxes. In order to comply with all applicable federal
or state income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal or state payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of the Participant, are withheld or collected from the
Participant. In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee under the Plan, the Participant may elect to satisfy
the Participant’s federal and state tax withholding obligations arising from the
settlement of any Earned Performance Share Units, by (i) delivering cash, check
(bank check, certified check or personal check) or money order payable to the
Company equal to the minimum amount of such taxes, (ii) having the Company
withhold a portion of the Common Stock otherwise to be delivered having a Fair
Market Value equal to the minimum amount of such taxes, (iii) delivering to the
Company shares of Common Stock already owned by Participant having a Fair Market
Value equal to the minimum amount of such taxes, or (iv) allowing the Company to
deduct from any amount otherwise payable in cash to the Participant an amount
equal to the minimum amount of such taxes.

 

 - 5 - 

 

 

10.         Tax Considerations. The Company has advised Participant to seek
Participant’s own tax and financial advice with regard to the federal and state
tax considerations resulting from Participant’s receipt of the Performance Share
Units pursuant to this Award Agreement. Participant understands that the Company
will report to appropriate taxing authorities the payment to Participant of
compensation income upon the vesting of the Performance Share Units. Participant
understands that he or she is solely responsible for the payment of all federal
and state taxes resulting from this grant of Performance Share Units.

 

11.         Modification of Award Agreement. Except as set forth in the Plan or
in this Award Agreement, this Award Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, but only by
a written instrument executed by the parties hereto.

 

12.         Severability. Should any provision of this Award Agreement be held
by a court of competent jurisdiction to be unenforceable or invalid for any
reason, the remaining provisions of this Award Agreement shall not be affected
by such holding and shall continue in full force and effect in accordance with
their terms.

 

13.         Governing Law. This Award Agreement and all rights arising hereunder
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of Delaware.

 

14.         Successors in Interest. This Award Agreement shall inure to the
benefit of and be binding upon any successor to the Company and upon the
Participant’s heirs, executors, administrators and successors. No right or
interest of the Participant pursuant to this Award Agreement shall be assignable
or transferable in whole or in part, either directly or by operation of law or
otherwise, including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge, bankruptcy, or in any other manner, and no
right or interest of the Participant pursuant to this Award Agreement shall be
liable for, or subject to, any obligation or liability of the Participant. Any
assignment, pledge, encumbrance, charge, transfer, or other act in violation of
this Section 14 shall be void.

 

15.         Conflicts and Interpretation. In the event of any ambiguity in this
Award Agreement, or any matters as to which this Award Agreement is silent, the
Plan shall govern including, without limitation, the provisions thereof pursuant
to which the Committee has the power, among others, to (i) interpret the Plan,
(ii) prescribe, amend and rescind rules and regulations relating to the Plan and
(iii) make all other determinations deemed necessary or advisable for the
administration of the Plan.

 

16.         Compliance with Code Section 409A. The Performance Share Units
granted under this Award Agreement are intended to fit within the “short-term
deferral” exemption from section 409A of the Code, and this Award Agreement
shall be interpreted and administered in accordance with such intent.
Participant acknowledges that the Committee in the exercise of its sole
discretion and without Participant’s consent, may amend or modify the Award
Agreement in any manner, and delay the payment of any amounts thereunder, to the
minimum extent necessary to satisfy the requirements of Section 409A of the
Code. The Company will provide Participant with notice of any such amendment or
modification. This Section does not, and shall not be construed so as to, create
any obligation on the part of the Company to adopt any such amendments or to
take any other actions or to indemnify Participant for any failure to do so.

 

 - 6 - 

 

 

  AIR METHODS CORPORATION         By:     Name:     Title:  

 

  PARTICIPANT           Name:

 

 - 7 - 

